Citation Nr: 1612935	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-09 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1981 to September 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in July 2010.  The RO issued a statement of the case (SOC) in February 2011.  The Veteran subsequently perfected her appeal with a VA Form 9 in April 2011.

In February 2014 the Board remanded this issue for further evidentiary development.  A SSOC was issued in August 2014. 

In November 2014 the Board remanded this issue for further evidentiary development.  A SSOC was issued in June 2015.
 
In September 2015 the Board remanded this issue for further evidentiary development.  A SSOC was issued in December 2015.  

The February 2014, November 2014, and September 2015 requested development was completed, and the case has now been returned to the Board for further appellate action.

As a final preliminary matter, the Board points out that the Veteran submitted research articles pertaining to joints and military service, an article pertaining to osteoarthritis, and a prior Board decision pertaining to another Veteran.  The RO has not considered this evidence in connection with the claim for service connection for a lower back disability, and the Veteran has not waived initial RO consideration of the evidence.  However, no further RO action in this regard is required.  The prior Board decision pertaining to another Veteran, does not contain information relevant to the Veteran.  Although the research article with regard to joints and military service, and osteoarthritis, contains research that touches on the joints and discusses the spine, as explained below, the Veteran's claim is being denied because there is no credible evidence that an in-service injury resulted in the Veteran's current lower back disability.  As this evidence thus has no bearing on the disposition of this matter, the evidence does not constitute additional, relevant evidence, and a remand for RO consideration of the evidence is unnecessary. See 38 C.F.R. §§ 19.37, 20.1304.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

A low back disability did not have its onset in service and is not otherwise the result of service, and arthritis of the lumbar spine was not manifested within one year thereafter.     


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability  have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing. 38 C.F.R §3.159(b)(2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of her claim for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the August 2009 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  The August 2009 letter also informed her of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  Her statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Board notes that the case was remanded in February 2014.  The Board's February 2014 remand directed that all outstanding records be obtained, and if warranted to afford the Veteran a VA examination.  Outstanding records were obtained, and it was determined a VA examination was not warranted.  A SSOC was issued in August 2014.   
The Board notes the case was remanded in November 2014.  The Board's November 2014 remand directed that outstanding records be obtained, and to obtain an addendum opinion to a November 2010 VA examination.  Outstanding records were obtained, and an addendum opinion was rendered in February 2015.  A SSOC was issued in June 2015.  

The Board notes the case was remanded in September 2015.  The Board's September 2015 remand found the February 2015 VA opinion to be with fault as it did not address the Veteran's lay statements.  The Board remand directed that the Veteran be afforded a VA examination, and outstanding records be obtained.   Outstanding records were obtained, and the Veteran was afforded a VA examination in December 2015.  

Accordingly, the requirements of the Board's February 2014 remand, November 2014 remand, and September 2015 remand, were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The October 2009, November 2010 and December 2015, VA examinations and opinions are found to be adequate in so far as they thoroughly and accurately portray the extent of the claimed disability.  They were conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.




II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Facts and Analysis

The Veteran alleges that her current low back disability is related to her time in service.  

As noted above, the first element of direct service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in October 2009, the Veteran was diagnosed with a lumbar strain, and in December 2015, the Veteran was diagnosed with degenerative arthritis of the spine.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the STRs document that in July 1982 the Veteran was seen for back pain, after reporting bending over and lifting something heavy, that resulted in a sharp pain in her back.  The Veteran was diagnosed with low back pain, mild interspinous ligament strain, possibly secondary to uterine cramping, or secondary to stress from work.  She later reported in August 1982 taking Motrin for back pain. In October 1982, the Veteran was seen for a follow up visit of low back pain, interspinous ligament in origin, and was treated with injections.  The Veteran reported marked improvement in October 1982.  At an orthopedic consultation in February 1983, the Veteran was diagnosed with mechanical low back pain.  In February 1983, she was assessed as having status post gastritis inciting reflex, and back discomfort.  X-rays in April 1983 revealed her thoracic and lumbar spine appeared within normal limits.  In May 1983, it was noted the Veteran had an acute low back strain.  On her separation examination in August 1985, the Veteran reported a history of back pain.  On clinical evaluation, the examining practitioner noted the Veteran's spine was normal.  While there is documentation of a lumbar strain, there is no indication following the May 1983 record of a strain that the Veteran continued to suffer from a chronic back condition.   

In the Veteran's claim for service connection in July 2009, the Veteran made no report of treatment for a back condition following service.  The Veteran was first diagnosed with a lumbar strain in October 2009 at the VA examination at the Louisville VAMC.  The Veteran underwent lumbar spine x-rays in October 2009, which revealed a normal spine.  At the most recent VA examination in December 2015, following x-ray evidence, the Veteran was diagnosed with lumbar spine degenerative joint disease.  Again, the Veteran's active duty ended in 1986.  This lengthy period without treatment for the disorder weighs heavily against the claim. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the probative evidence of record is predominantly negative. 

In October 2009 the Veteran was afforded a VA examination at the Louisville VAMC.  The Veteran reported that sometime between 1981 and 1983 she pulled muscles in her back, and was treated with medication and bedrest.  She reported first seeking treatment post-service in 1991.  At the time of the examination, she was not receiving any treatment for a low back condition.  The Veteran reported aching pain in her lumbar region, moderate in nature, occurring one to six days per week.  Objectively, there was no evidence of spasm, atrophy, guarding, abnormal spinal curvatures, or weakness.  Range of motion testing revealed 90 degrees flexion, 30 degrees extension, 30 degrees left lateral flexion, 30 degrees right lateral flexion, 30 degrees left lateral rotation, and 30 degrees right lateral rotation.  There was evidence of pain with motion and tenderness. X-rays revealed a normal lumbar spine.  The Veteran was diagnosed with a lumbar strain.  The examiner noted that there was no evidence of a chronic low back condition, as there was no evidence of a low back condition following service.  The examiner concluded with regard to the question of the likelihood that a current low back condition is related to her time in service, this question could not be resolved without resort to mere speculation.   

In November 2010 the Veteran underwent a VA examination at the Louisville VAMC.  On physical examination, there was no evidence of abnormal spinal curvatures, posture and head position was normal, and gait was normal.  There was pain with range of motion, but no other objective abnormalities of the thoracolumbar spine.  Range of motion testing revealed 85 degrees flexion, 25 degrees extension, 25 degrees left lateral flexion, 25 degrees right lateral flexion, 32 degrees left lateral rotation, and 30 degrees right lateral rotation.  The Veteran was diagnosed with a lumbar strain.  The examiner concluded that with regard to the question of whether the lumbar strain is related to service, he could not resolve this inquiry without resort to mere speculation.  There is no evidence showing continuity of care for a lumbar spine condition following separation from service.  The examiner noted that as the problem was addressed several years post separation from service, it was impossible to show that there were continued problems with this condition following service.

In February 2015 a VA addendum opinion was rendered for the November 2010 VA examination.  The Veteran was seen for her low back in 1984, and was discharged from service in 1986.  Her separation examination documented a normal spine examination.  She received treatment for a back condition in 2013 through 2015.  X-rays from 2009 revealed a normal lumbar spine.  The examiner concluded there was insufficient clinical evidence to warrant a diagnosis of a chronic low back condition.  The diagnosis of lumbar strain given at past VA examinations, was based on her claimed symptoms at that time, and the examiner concluded, the lumbar most likely resolved.  There is no evidence of her having a chronic back condition related to service.  There is no evidence in her current medical records that she continues to have low back symptoms.  

The Veteran was afforded a VA examination at the Louisville VAMC in December 2015.  Range of motion testing revealed 75 degrees flexion, 30 degrees extension, 45 degrees left lateral flexion, 45 degrees right lateral flexion, 45 degrees left lateral rotation, and 45 degrees right lateral rotation.  There was no evidence of tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There was no evidence of radiculopathy or ankylosis.  X-rays were taken in December 2015, which revealed mild narrowing of L3-L4 disc space, and mild sclerosis of the lower posterior facet joints, mainly L5-S1, resulting in a diagnosis of mild lumbar spine degenerative disease.  The examiner noted the results were not overly unusual for age.  The Veteran was diagnosed with degenerative arthritis of the spine. 

The December 2015 VA examiner concluded the back disability was less likely than not incurred in or caused by an in-service injury, event or illness.  The Veteran has lumbar degenerative joint disease, mild in severity.  The examiner concluded the condition was likely age related, and less likely than not etiologically related to or caused by an in-service back injury.  The current condition is bony in nature.  The in-service back condition was diagnosed as a strain/sprain, and it was muscle and tendon in nature.  There is a lack of objective evidence to include documentation of any chronic back pain complaints from the time of separation in September 1986 to the time of initial claim for a back condition.  The Veteran's occupational history gives insight into the more likely etiology of her back symptoms.  The Veteran was employed as a correctional officer from 1997 to 2012.  She was medically retired as a result of a knee injury, sustained during an altercation with a patient.  This was one of several incidents, the Veteran conveyed, being thrown down and her body slamming a couple of times, requiring ER evaluation.  When considering all objective medical evidence and occupational history, the examiner found that the in-service back condition was the least likely cause, etiologically or otherwise, for the Veteran's currently claimed back condition.  

Additionally, the Veteran's claim cannot be granted based on continuity of symptomatology since her active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2009, over twenty years after the Veteran's military separation in 1986.  Further, the STRs do not show that the Veteran developed a chronic spine condition, or chronic arthritis of her spine during her active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service. The Board finds that there is no credible evidence of continuity of symptomatology since service. 38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331. The Veteran's service connection claim cannot be granted on this theory of entitlement.

The Veteran is also not entitled to presumptive service connection for arthritis of the low back.  As stated above, the earliest post-service diagnosis of a low back condition is from 2009, the first diagnosis of arthritis was in December 2015, and the Veteran was separated from active duty in 1986.  There is no indication of arthritis within one year of the Veteran's military discharge. Thus, the presumption for service connection for chronic diseases does not apply. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The VA examiners clearly reviewed the evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  They provided an alternative theory to address the etiology of the current low back disability, namely, in December 2015, the examiner indicated that the degenerative arthritis of the lumbar spine is likely age related.  The December 2015 examiner also commented that the Veteran's employment as a correctional officer, which resulted in a medical retirement as a result of a knee injury sustained during interactions with the patients, gives insight into the more likely etiology of her back symptoms. 
 
In reaching this decision, the Board has considered the Veteran's arguments in support of the Veteran's claim. The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which she has first-hand knowledge, e.g., an injury during her active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue. Id. 

A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to her low back disability requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). To the extent that the Veteran herself believes that her current low back disability is due to service, as a lay person, she is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of her current low back disability is not competent medical evidence, as such question requires medical expertise to determine. Id. 

The Board does not find the lay statements concerning the etiology of the low back disability to be probative, since the Veteran's STRs make no reference to arthritis of the spine, or of a chronic spine condition, since the Veteran was first diagnosed with a low back disability in 2009, more than 20 years after her separation from active duty, and diagnosed with arthritis in 2015, and there is no probative evidence of record indicating the Veteran suffers from a low back disability as a result of her time in service.   

The Board observes that the Veteran submitted a copy of a prior Board decision that awarded service connection for lumbar spine degenerative disc disease, as well as a January 1983 technical report with regard to lower extremity disorders among men and women in Army Basic training, and an undated internet article regarding osteoarthritis.  However, such does not provide persuasive support for the claim. Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered nonprecedential in nature. Each case is decided on the basis of the individual facts in light of the applicable law and regulations. Apart from the lack of precedential value, as different evidence in the case of another veteran may have resulted in the grant of service connection, the prior Board decision does not compel the conclusion that the facts in this case warrant an award of service connection.  The undated internet article provides a definition for osteoarthritis, and the technical report is in reference to lower extremity disorders.  None of this is evidence specific to this Veteran. Therefore, while the Board has considered the prior Board decision, the technical report and the undated internet article, none are binding and do not control the outcome of this appeal; rather, the facts of this particular case are determinative.

As discussed above, there is no credible evidence of continuity of symptomatology since service. Thus, the relevant inquiry is whether a low back disability manifesting years following the Veteran's discharge from service is otherwise etiologically due to an event of the Veteran's military service.  Given the gap in time, and the nature of the disability, expert evidence is necessary to establish a causal link between the Veteran's left hip disability and her military service.  Here, the Board finds the opinions rendered by the VA examiners to be more probative than the Veteran's opinion given the VA examiner's greater expertise and higher medical education.  Also, the VA examiner opinions are based on sound medical principles. For these reasons, the Board finds that the most probative evidence of record shows that the Veteran's low back disability is not related to service. 

The December 2015 VA examiner specifically considered the Veteran's lay assertions in forming the medical opinion, but ultimately found that the Veteran's low back disability was not related to her time in service.  Thus, as previously stated, the medical evidence of record is against the Veteran's claim. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49  (1990). The Veteran's claim of entitlement to service connection for a low back disability, is not warranted.


ORDER

Entitlement to service connection for low back disability is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


